Title: From George Washington to John Berrien, 25 February 1781
From: Washington, George
To: Berrien, John


                        
                            Sir,
                            Hd Qrs New Windsor Feby 25. 1781
                        
                        It has been reported to me that you have in your hands a quantity of hospital stores purchased for public use
                            which you refuse to deliver, alleging that they were procured on private credit. Whenever a public officer purchases
                            articles for the public, it is taken for granted that it is on public credit, and a detention of them to the injury of the
                            service cannot be justifiable. I persuade myself that there has been misapprehension on the part of those who have
                            reported to me and cannot doubt that you will immediately deliver to the bearer all articles in your hands procured for
                            hospital uses. I am Sir Yr most Obedt & humble serv.

                    